ATTACHMENT FOR CURRENT FILING OF N-SAR SUB-ITEM 77Q1: Exhibit B JOHN HANCOCK FUNDS II AMENDED AND RESTATED SUBADVISORY CONSULTING AGREEMENT AGREEMENT made this 1st day of January, 2010, between John Hancock Investment Management Services, LLC, a Delaware limited liability company ("the Adviser"), and Deutsche Investment Management Americas Inc., a Delaware corporation ("DIMA"). In consideration of the mutual covenants contained herein, the parties agree as follows: 1. APPOINTMENT OF DIMA DIMA undertakes to provide the services described in Section 2 below in connection with the Adviser's management of the series of John Hancock Funds II (the "Trust") listed in Appendix A (collectively, the "Funds"), subject to the supervision of the Board of Trustees of the Trust (the "Board") and the Adviser. DIMA will be an independent contractor and will have no authority to act for or represent the Trust or the Adviser in any way except as expressly authorized in this Agreement or another writing by the Adviser. Each Fund operates as a "fund of funds" and invests primarily in other series of the Trust or other investment companies managed by the Adviser and its affiliates ("Affiliated Funds"), and investment companies managed by advisers that are not affiliated with the Adviser ("Unaffiliated Funds") (collectively, "Underlying Funds"). DIMA represents that it is registered as an investment adviser under the Investment Advisers Act of 1940, as amended (the "Advisers Act"). 2. SERVICES TO BE RENDERED BY DIMA a. DIMA will provide the Adviser the following information and services as may be requested by the Adviser from time to time: • calculate the probability that the advisers to the
